

115 HR 4370 IH: Small Scale LNG Access Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4370IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Yoho (for himself, Mr. Gosar, Mr. Francis Rooney of Florida, Mr. Perry, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act to expedite approval of exports of small volumes of natural gas, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Scale LNG Access Act of 2017. 2.Expedited approval of export of certain volumes of natural gasSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
 (1)by striking (c) For purposes of and inserting the following:  (c)Expedited application and approval process (1)Free trade agreements in effectFor purposes of; and
 (2)by adding at the end the following:  (2)Small-scale natural gas exportsFor purposes of subsection (a), any application for the exportation of natural gas in a volume that is equal to or less than 51,100,000,000 cubic feet per year of natural gas shall be—
 (A)deemed to be consistent with the public interest; and (B)granted without modification or delay.
 (3)ExclusionsParagraphs (1) and (2) shall not apply to any nation subject to sanctions imposed by the United States..
			